Exhibit 10.2

EXECUTION VERSION

SECURITY

AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is dated as of December 18, 2017 and
entered into by and among ORBCOMM INC., a Delaware corporation (the “Borrower”),
each of the other undersigned direct and indirect Subsidiaries of the Borrower
(each of such undersigned Subsidiaries being referred to herein as a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”), each ADDITIONAL GRANTOR
that may become a party hereto after the date hereof in accordance with
Section 21 hereof (each of the Borrower, each Subsidiary Grantor and each
Additional Grantor being referred to herein as a “Grantor” and, collectively,
the “Grantors”) and JPMorgan Bank Chase Bank, N.A., solely in its capacity as
Collateral Agent (in such capacity, together with its successors and permitted
assigns, the “Collateral Agent”) for the Secured Parties. Each capitalized term
used herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined. Each capitalized term utilized in this Agreement that
is not defined in the Credit Agreement or in Section 33 of this Agreement, but
that is defined in the UCC, including the categories of Collateral listed in
Section 1 hereof, shall have the meaning set forth in the UCC (and, if defined
in more than one Article of the UCC, shall have the meaning given in Article 9
thereof).

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
Guarantors party thereto, the Collateral Agent and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”), pursuant to which the
Administrative Agent may extend credit to the Borrower in the form of revolving
loans and letters of credit. The Credit Agreement requires that the Grantors
execute and deliver this Agreement. Each Grantor is the Borrower or an Affiliate
of the Borrower and will derive substantial benefits from the making of loans
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement pursuant to the requirements of the Credit Agreement. Accordingly, the
parties hereto agree as follows:

SECTION 1. Grant of Security.

(a) Collateral. Each Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in and to all of the following personal property, in
each case whether now owned or existing or hereafter acquired, possessed or
arising, whether tangible or intangible, wherever located (all of which
collectively shall hereinafter be referred to as the “Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Money and all Deposit Accounts, together with all amounts on deposit
from time to time in such Deposit Accounts;

(iv) all Documents;

(v) all General Intangibles, including Payment Intangibles and all Intellectual
Property;



--------------------------------------------------------------------------------

(vi) all Goods, including Inventory, Equipment, Farm Products and Fixtures;

(vii) all Instruments;

(viii) all Investment Property;

(ix) all Letter-of-Credit Rights and other Supporting Obligations;

(x) all Records;

(xi) all Commercial Tort Claims, including those set forth on Schedule 1 annexed
hereto;

(xii) all books and records relating to any of the foregoing; and

(xiii) all Proceeds and Accessions with respect to any of the foregoing
Collateral.

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets (but in no event to include the
Excluded Property).

(b) Excluded Property. Notwithstanding any other provision of this Agreement, in
no event shall the Collateral include, and no Grantor shall be deemed to have
granted a security interest in, any of such Grantor’s rights or interests in or
under, (i) any lease, license (including any Communications License or ownership
or control thereof), contract or agreement to which such Grantor is a party or
any property subject to a permitted purchase money security interest to which
such Grantor is a party and any of its rights or interest thereunder, to the
extent, but only to the extent, that such a grant would, under the terms of such
lease, license (including any Communications License or ownership or control
thereof), contract, agreement or purchase money arrangement, be prohibited by or
result in a breach or violation of (x) any law, rule or regulation applicable to
such Grantor or (y) the terms or a condition of, or constitute a default or
forfeiture under, or create a right of termination in favor of or require a
consent of any other party to, such lease, capital lease, license (including any
Communications License or ownership or control thereof), contract, permit,
Instrument, Security or franchise or purchase money arrangement (other than, in
each case, to the extent that any such law, rule, regulation, term or condition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided that immediately upon the ineffectiveness, lapse
or termination of any such contractual or legal provision the Collateral shall
include, and such Grantor shall be deemed to have granted a security interest
in, all such rights and interests as if such provision had never been in effect,
(ii) any of the outstanding Equity Interests issued by a Foreign Subsidiary or
CFC Holding Company other than up to 65% of the outstanding Equity Interests of
a first-tier Foreign Subsidiary or CFC Holding Company, (iii) any Equity
Interests of a Person to the extent that, and for so long as (x) such Equity
Interests constitute less than 100% of all Equity Interests of such Person, and
the Person or Persons holding the remainder of such Equity Interests are not
Subsidiaries or Affiliates of the Borrower and (y) the granting of a security
interest hereunder in such Equity Interests would not be permitted by the terms
of such issuing Person’s organizational or joint venture documents (other than,
in each case, to the extent that any such law, rule, regulation, term or
condition would be rendered ineffective pursuant to Sections 9-406, 9- 407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law

 

-2-



--------------------------------------------------------------------------------

(including the Bankruptcy Code) or principles of equity), (iv) any motor
vehicles and other assets subject to certificates of title, Letter of Credit
Rights to the extent not constituting Supporting Obligations and Commercial Tort
Claims with a claim value of less than $2,500,000 individually, (v) any
“intent-to-use” trademark applications for which a statement of use or an
amendment to allege use has not been filed (but only until such statement or
amendment is filed), and solely to the extent, if any, that, and solely during
the period, if any, in which, the grant of a security interest therein would
impair the validity or enforceability of, or void, any registration that issues
from such intent-to-use application under applicable federal law, (vi) (w)
Excluded Deposit Accounts, (x) any leasehold real property, (y) any fee-owned
real property having an individual fair market value not exceeding $2,500,000
(as reasonably determined by the Borrower in good faith and without requirement
of delivery of an appraisal or other third- party valuation) and (z) any real
property located outside of the United States; (vii) those assets as to which
the Borrower reasonably determines in good faith that the cost of obtaining a
security interest in or perfection thereof are excessive in relation to the
benefit to the Lenders of the security to be afforded thereby, which
determination shall be communicated in writing to the Collateral Agent by the
Borrower, and those assets with respect to which the granting of security
interests in such assets would be prohibited by applicable law or regulation
(other than, in each case, to the extent that any such law, rule, regulation,
term or condition would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided that immediately upon the
ineffectiveness, lapse or termination of any such provision the Collateral shall
include, and such Grantor shall be deemed to have granted a security interest
in, all such rights and interests as if such provision had never been in effect;
provided that notwithstanding the provisions set forth in clauses (i) through
(viii) above, Excluded Property shall not include (and Collateral shall
include) (A) any proceeds (as defined in the UCC) of any such assets referred to
in clauses (i) through (viii) above except to the extent such proceeds
constitute Excluded Property; (B) any asset or property that the Borrower or any
Subsidiary Grantor has granted a Lien on or security interest in to secure any
other First Priority Obligations; and (C) to the extent permitted by applicable
law, and subject to the provisions of Section 18 hereof, any revenues, proceeds,
products or receivables derived from business conducted pursuant to any such
lease, license (or ownership or control thereof), contract or agreement referred
to in clause (i) or (viii) above, the economic value of the Communications
Licenses, including the proceeds derived from the sale of any Communications
License or the transfer or assignment of ownership or control thereof (all such
property excluded from Collateral pursuant to the foregoing clauses (i) through
(viii), the “Excluded Property”).

SECTION 2. Security for Secured Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt payment in full when due and owing, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor.

SECTION 3. Grantors Remain Liable.

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under any contracts and agreements included in the Collateral and (c) the
Collateral Agent shall not have any obligation or liability under any contracts,
licenses and agreements included in the Collateral by reason of this Agreement,
nor shall the Collateral Agent be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

 

-3-



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties.

Each Grantor represents and warrants on and as of the date hereof as follows:

(a) Ownership of Collateral. Such Grantor owns its interests in the Collateral
free and clear of any Lien, except for Permitted Liens and except to such extent
as would not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes.

(b) Validity of Security Interest; Perfection. The security interests in the
Collateral granted to the Collateral Agent for the benefit of the Secured
Parties hereunder constitute valid security interests in the Collateral,
securing the payment of the Secured Obligations. Upon the filing of UCC
financing statements naming such Grantor as “debtor,” naming the Collateral
Agent as “secured party” and describing the Collateral in the filing offices
with respect to such Grantor set forth on Schedule 2 annexed hereto, the
security interests in the Collateral granted to the Collateral Agent for the
benefit of the Secured Parties will constitute perfected security interests
therein to the extent a security interest in such Collateral can be perfected by
the filing of financing statements under the Uniform Commercial Codes as in
effect in the states of such filing offices, prior to all other Liens (except
for Permitted Liens). To the extent perfection or priority of the security
interest therein is not subject to Article 9 of the UCC, upon recordation of the
security interests granted hereunder in Intellectual Property Collateral in the
applicable IP Filing Office, the security interests granted to the Collateral
Agent for the ratable benefit of the Secured Parties hereunder will constitute
valid and perfected security interests in such Intellectual Property Collateral,
prior to all other Liens (except for Permitted Liens). Notwithstanding anything
to the contrary herein, no Grantor shall be required to make any filings or
otherwise take any actions to perfect the Collateral Agent’s security interest
in any registrations and applications for registration of Trademarks, Copyrights
and Patents filed or acquired after the date hereof outside the United States or
incur or reimburse any expenses in connection therewith.

(c) Office Locations; Type and Jurisdiction of Organization; Locations of
Equipment and Inventory; Extraordinary Transactions. As of the date hereof, such
Grantor’s full legal name as it appears in official filings in the jurisdiction
of its organization, type of organization (i.e., corporation, limited
partnership, etc.), jurisdiction of organization, chief executive office and
organization number, if any, provided by the applicable Governmental Authority
of the jurisdiction of organization are set forth on Schedule 3A annexed hereto.
As of the date hereof, Schedule 3B annexed hereto lists any other legal name
each Grantor has had in the past five years, including the legal name of any
other Person to which such Grantor became the direct legal successor by merger
in the past five years, in each case together with the date of the relevant
change and any other name used by any Grantor on any filings with the Internal
Revenue Service at any time in the past five years. Except as set forth on
Schedule 3C, no Grantor has acquired all or substantially all the assets of
another entity in the past five years. Except as set forth on Schedule 3D, no
Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80) of the
UCC).

(d) Authorization, Consent, etc. As of the date hereof, no authorization,
consent, approval or other action by, and no notice to or filing with, any
Governmental Authority is required for either (i) the pledge or grant by any
Grantor of the Liens purported to be created in favor of the Collateral Agent
hereunder or (ii) the exercise by the Collateral Agent of any rights or remedies
in respect of any Collateral, except (x) for the filings contemplated in
Section 4(b) above, (y) as may be required, in connection with the disposition
of any Collateral, by applicable laws (including laws generally affecting the
offering and sale of securities and non-U.S. laws with respect to Foreign
Subsidiaries and Excluded Subsidiaries) and (z) for such authorizations,
consents, approvals, notices and filings that would not reasonably be expected
to result in a Material Adverse Effect.

 

-4-



--------------------------------------------------------------------------------

(e) Securities Collateral. All of the Pledged Subsidiary Equity set forth on
Schedule 4 annexed hereto has been validly issued and is fully paid and
non-assessable to the extent such concepts are applicable in the jurisdictions
of organization of the issuer of such Pledged Subsidiary Equity; as of the date
hereof, all of the Pledged Subsidiary Debt set forth on Schedule 5 annexed
hereto is the legally valid and binding obligation of the issuers thereof
(except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability); except as otherwise permitted
under the Loan Documents, there are no outstanding warrants, options or other
rights to purchase, or other agreements outstanding with respect to, or property
that is now or hereafter convertible into, or that requires the issuance or sale
of, any Pledged Subsidiary Equity; Schedule 4 annexed hereto sets forth all of
the Pledged Equity owned by each Grantor as of the date hereof (other than
Equity Interests in Non-Material Foreign Subsidiaries), and the percentage
ownership in each issuer thereof; and Schedule 5 annexed hereto sets forth all
of the Pledged Debt evidenced by a promissory note valued in excess of
$1,250,000 individually or $5,000,000 in the aggregate that is owned by such
Grantor as of the date hereof.

(f) Intellectual Property Collateral. As of the date hereof, the Grantors own or
have the right to use all Intellectual Property used in the conduct of their
respective business. As of the date hereof, a true and correct list of all
Trademark Registrations and applications for any Trademark Registrations owned
by such Grantor and material to the conduct of the Grantor’s business as
conducted or reasonably expected to be conducted is set forth on Schedule 6
annexed hereto; a list of all issued Patents and applications for any Patents
owned by such Grantor and material to the conduct of the Grantor’s business as
conducted or reasonably expected to be conducted is set forth on Schedule 7
annexed hereto; and a list of all Copyright Registrations and applications for
Copyright Registrations owned by such Grantor and material to the conduct of the
Grantor’s business as conducted or reasonably expected to be conducted is set
forth on Schedule 8 annexed hereto. As of the date hereof, to each such
Grantor’s knowledge, all Intellectual Property listed in Schedules 6, 7, and 8
is valid, subsisting, unexpired and enforceable and no event has occurred or
failed to occur which permits, or after notice or lapse of time or both would
permit, the revocation, termination, abandonment, or cancellation of any
Intellectual Property Collateral of such Grantor (except any patents or
registrations naturally expiring) and as of the date hereof no proceedings are
currently pending before any Governmental Authority challenging the validity,
enforceability, or scope of the assets themselves or such Grantor’s right to own
or use any Intellectual Property Collateral of such Grantor, except, in each
case, to the extent such revocation, termination or proceedings would not
reasonably be expected to result in a Material Adverse Effect; as of the date
hereof, no holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity or enforceability
of such Grantor’s rights in any Intellectual Property Collateral; and except as
set forth in Schedule 10 attached hereto, as of the date hereof, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property Collateral or the validity or effectiveness of
any Intellectual Property Collateral, nor does Grantor know of any valid basis
for such claim, except for such claims that in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. As of the date
hereof, to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Intellectual Property
Collateral except as would not reasonably be expected to have a Material Adverse
Effect, and no action is pending in which such Grantor alleges any such
infringement, misappropriation, dilution or other violation. Except as set forth
in Schedule 10 attached hereto, as of the date hereof, the business of Grantors
does not infringe, violate, misuse or misappropriate the rights in Intellectual
Property owned or held by any Person, except for such claims and infringements
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

(g) Chattel Paper. As of the date hereof, such Grantor has no interest in any
Chattel Paper with a value in excess of $1,000,000 individually or $5,000,000 in
the aggregate for all Grantors, except as set forth in Schedule 9 annexed
hereto.

(h) FCC Licenses. As of the date hereof, attached hereto as Schedule 11 is a
true and correct list of all of all FCC Licenses owned or held by each Grantor.

The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
on and as of the date hereof and as to each Additional Grantor as of the date of
the applicable Counterpart, except that, in the case of an IP Supplement or
notice delivered pursuant to Section 5(c) hereof, such representations and
warranties are made by such Grantor delivering such supplement or notice solely
in respect of such identified Collateral as of the date of such supplement or
notice.

SECTION 5. Further Assurances.

(a) Generally. Subject to the limitations contained herein and in the
Intercreditor Agreement, each Grantor agrees that from time to time, at the
expense of Grantors, such Grantor will promptly execute and deliver to the same
extent delivered to the Collateral Agent all further instruments and documents,
and take all further action, that may be necessary, or that the Collateral Agent
may reasonably request, in order to perfect and protect any security interest
(including the priority thereof) granted or purported to be granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing (except that the Grantors’ obligations expressly set forth in this
sentence and otherwise herein with respect to particular types of Collateral
shall be construed as limiting such Grantors’ obligations hereunder), each
Grantor will: (i) deliver promptly (and in any event within 60 days) to the
Collateral Agent all promissory notes and other debt Instruments owed to such
Grantor with a value in excess of $1,000,000 individually or $5,000,000 in the
aggregate for all Grantors (except for items to be deposited for collection)
and, at the request of the Collateral Agent, all original counterparts of
Chattel Paper in excess of $1,000,000 individually or $5,000,000 in the
aggregate for all Grantors, duly endorsed (in the case of Instruments) and
accompanied (in the case of Instruments) by duly executed instruments of
transfer or assignment, (ii) (A) execute (if necessary), authorize the filing of
(if applicable) and file such financing or continuation statements, or
amendments thereto, (B) deliver promptly (and in any event within 60 days) such
documents, instruments, notices, records and consents, and take such other
actions, necessary to establish that the Collateral Agent has control over
Electronic Chattel Paper (within the meaning of Section 9-105 of the UCC) of
such Grantor with a fair market value in excess of $1,000,000 individually or
$5,000,000 in the aggregate for all Grantors; provided that such control shall
not be required if any third party consent or approval is needed to establish
such control, and (C) deliver such other instruments or notices, in each case,
as may be necessary, or as the Collateral Agent may reasonably request, in order
to perfect and preserve the security interests granted or purported to be
granted hereby, and (iii) upon reasonable prior request by the Collateral Agent,
allow inspection in accordance with and subject to the limitations set forth in
the Loan Documents. Each Grantor hereby authorizes the Collateral Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral (including any financing statement
indicating that it covers “all assets” or “all personal property” or “all assets
of the Debtor, whether now existing or hereinafter arising” of such Grantor, or
words of similar effect, and any transmitting utility filings) without the
signature of any Grantor. Each Grantor hereby further authorizes the Collateral
Agent to file any IP Security Agreements executed by such Grantor in connection
herewith with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office).

 

-6-



--------------------------------------------------------------------------------

Notwithstanding the foregoing authorizations, in no event shall the Collateral
Agent or the Administrative Agent be obligated to prepare or file any financing
statements or any documents with the United States Patent and Trademark Office
or the United States Copyright Office (or any successor office thereof)
whatsoever, or to maintain the perfection of the security interest granted
hereunder. Each Grantor agrees to prepare, record and file, at its own expense,
financing statements (and amendments and continuation statements when
applicable) and the documents with the United States Patent and Trademark Office
or the United States Copyright Office (or any successor office thereof), in each
case with respect to the Collateral now existing or hereafter created meeting
the requirements of applicable state law or federal law in the case of filings
with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office thereof) in such manner and in such
jurisdictions as are necessary to perfect and maintain perfected the Collateral,
and to deliver a file stamped copy of each such financing statement or other
evidence of filing to the Collateral Agent.

(b) Securities Collateral. Subject to the limitations in Section 1 and the terms
of the Intercreditor Agreement, without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that all certificates or Instruments
representing or evidencing the Pledged Equity (other than Equity Interests in
any Non-Material Foreign Subsidiaries or obtained in connection with the
satisfaction of any claims of such Grantor) and Pledged Debt represented by a
promissory note with value in excess of $1,000,000 individually or $5,000,000 in
the aggregate for all Grantors shall be delivered promptly (and in any event
within 60 days after such certificates or Instruments are in the possession of
such Grantor) to and held by or on behalf of the Collateral Agent pursuant
hereto and shall be in suitable form for transfer by delivery or, as applicable,
shall be accompanied by such Grantor’s endorsement, where necessary, or duly
executed instruments of transfer or assignments in blank. Any delivery to the
Collateral Agent of any such certificates and Instruments shall be accompanied
by supplements to Schedules 4 and/or 5 annexed hereto, as applicable; provided
that the failure to deliver any such supplements shall not constitute a breach
or default hereunder or under any other Loan Document.

(c) Intellectual Property Collateral. The Grantors shall promptly (and in any
event within 60 days) notify the Collateral Agent in writing of any applications
for registration of Intellectual Property filed or registrations of Intellectual
Property acquired by such Grantor. In connection with the delivery of such
notice, each Grantor shall execute and deliver to the Collateral Agent an IP
Supplement covering any such Intellectual Property Collateral, and submit an IP
Security Agreement for recordation with respect thereto in the applicable IP
Filing Office; provided that the failure of any Grantor to execute an IP
Supplement or submit an IP Security Agreement for recordation with respect to
any additional Intellectual Property Collateral shall not impair the security
interest of the Collateral Agent therein or otherwise adversely affect the
rights and remedies of the Collateral Agent hereunder with respect thereto. Upon
delivery to the Collateral Agent of an IP Supplement, Schedules 6, 7 and 8
annexed hereto and Schedule A to each IP Security Agreement, as applicable,
shall be deemed modified to include a reference to any right, title or interest
in any existing Intellectual Property Collateral or any Intellectual Property
Collateral set forth on Schedule A to such IP Supplement.

(d) Commercial Tort Claims. Grantors have no Commercial Tort Claims valued in
excess of $1,000,000 individually or $5,000,000 in the aggregate for all
Grantors as of the date hereof, except as set forth on Schedule 1 annexed
hereto. In the event that a Grantor shall at any time after the date hereof have
any Commercial Tort Claim with claim amount in excess of $1,000,000 or
$5,000,000 in the aggregate for all Grantors and known to a Financial Officer of
the Borrower, the Borrower shall promptly (and in any event within 60 days)
notify the Collateral Agent thereof in writing, which notice shall (i) set forth
in reasonable detail the basis for and nature of such Commercial Tort Claim and
(ii) constitute an amendment to this Agreement (without further consent of any
Person) by which such Commercial Tort Claim shall constitute part of the
Collateral.

 

-7-



--------------------------------------------------------------------------------

SECTION 6. Certain Covenants of Grantors.

Each Grantor agrees promptly (and, in any event, in sufficient time to enable
all filings to be made within any applicable statutory period, under the Uniform
Commercial Code of any applicable jurisdiction, that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral, for the
benefit of the Secured Parties) to (A) notify the Collateral Agent in writing of
any change (i) in legal name of any Grantor, in the identity or type of
organization or corporate structure of any Grantor, (iii) in the jurisdiction of
organization or incorporation of any Grantor or (iv) in its organizational
identification number (in the case of this clause (iv), to the extent an
organizational identification number is required by applicable law to be
disclosed on the UCC financing statements for such Grantor) and (B) make all
filings within any applicable statutory period, under the UCC or otherwise, that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral, for the benefit of the Secured Parties with the same
priority as immediately prior to such change.

SECTION 7. Special Covenants With Respect to Accounts.

Except as otherwise provided in this Section 7, each Grantor may continue to
collect, at its own expense, all amounts due or to become due to such Grantor
under the Accounts. In connection with such collections, each Grantor may take
such action as such Grantor may deem necessary or advisable to enforce
collection of amounts due or to become due under the Accounts; provided,
however, that, subject to the terms of the Intercreditor Agreement, the
Collateral Agent (acting on the instructions of the Lenders of a majority of the
aggregate principal amount of any loans) shall have the right at any time (but
not the obligation), upon the occurrence and during the continuation of an Event
of Default and notice to Borrower and such Grantor of its intention to do so, to
(i) notify the account debtors or obligors under any Accounts of the assignment
of such Accounts to the Collateral Agent and to direct such account debtors or
obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent, (ii) enforce collection of any such
Accounts and (iii) adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done.

SECTION 8. Special Covenants With Respect to the Securities Collateral.

(a) Form of Securities Collateral. Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuation of an Event of
Default and notice to Borrower, the Collateral Agent shall have the right at any
time (but not the obligation) to exchange certificates or instruments
representing or evidencing Securities Collateral for certificates or instruments
of smaller or larger denominations. If any Securities Collateral consisting of
Equity Interests in a Domestic Subsidiary is not a security as defined in
Section 8-102(a)(15) of the UCC or pursuant to Section 8-103 of the UCC, no
Grantor shall take any action that, under such Section, converts such Securities
Collateral into a security without prior written notice thereof to the
Collateral Agent and causing the issuer thereof to issue to it certificates or
instruments evidencing such Securities Collateral, which it shall promptly
deliver to the Collateral Agent as provided in Section 5(b).

(b) Voting and Distributions. Subject to the terms of the Intercreditor
Agreement and except as provided in the immediately succeeding paragraph,
(i) each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not prohibited by the terms of this Agreement or the Credit
Agreement; and (ii) each Grantor shall be entitled to receive and retain any and
all dividends, other distributions, principal and interest paid in respect of
the Securities Collateral.

 

-8-



--------------------------------------------------------------------------------

(c) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuation of an Event of Default with respect to the Collateral
Agent’s exercise of remedies with respect to the Collateral, upon prior written
notice from the Collateral Agent to the Borrower and any Grantor, all rights of
such Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease (other than with
respect to dividends, payments and proceeds expressly permitted by the Credit
Agreement to be paid to a party other than the Collateral Agent or any Secured
Party after the occurrence and during the continuance of an Event of Default),
and all such rights shall thereupon become vested in the Collateral Agent who
shall thereupon have the sole right to exercise such voting and other consensual
rights; and (y) except as otherwise specified in the Credit Agreement or in such
notice from the Collateral Agent, all rights of such Grantor to receive the
dividends, other distributions, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant hereto shall cease, and
all such rights shall thereupon become vested in the Collateral Agent who shall
thereupon have the sole right to receive such dividends, other distributions,
principal and interest payments. All dividends, principal, interest payments and
other distributions which are received by such Grantor contrary to the
provisions of clause (y) above shall be received for the benefit of the
Collateral Agent, shall be segregated from other funds of such Grantor and shall
be paid over to the Collateral Agent upon demand in the same form as so received
(with any necessary endorsements). Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
Section shall be applied in accordance with the provisions of Section 15 of this
Agreement. After all Events of Default have been cured or waived, the Collateral
Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (b) above and that remain
in such account.

SECTION 9. Special Covenants With Respect to the Intellectual Property
Collateral.

(a) With respect to Intellectual Property Collateral material to the conduct of
the Grantors’ business as conducted or reasonably expected to be conducted, each
Grantor shall, except to the extent permitted under the Credit Agreement:

(i) use commercially reasonable efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way materially impair or prevent the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
such Intellectual Property Collateral acquired under such contracts;

(ii) take commercially reasonable steps to protect the secrecy of all material
trade secrets owned by such Grantor relating to the products and services sold
or delivered under or in connection with such Intellectual Property Collateral,
including, where appropriate, entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;

(iii) take commercially reasonable steps to use proper statutory notice in
connection with its use of any of such Intellectual Property Collateral owned by
such Grantor and products and services covered by such Intellectual Property
Collateral owned by such Grantor, in each case to the extent necessary under
applicable law to protect such Intellectual Property Collateral (or, with
respect to Patents among such Intellectual Property Collateral licensed by such
Grantor, in all material respects in accordance with the terms of the applicable
license agreement); and

 

-9-



--------------------------------------------------------------------------------

(iv) use a commercially appropriate standard of quality (which may be consistent
with such Grantor’s past practices) in the manufacture, sale and delivery of
products and services sold or delivered under or in connection with the
Trademarks owned by such Grantor (or, with respect to Trademarks licensed by
such Grantor, in all material respects in accordance with the terms of the
applicable license agreement).

(b) Except as otherwise provided in this Section 9, each Grantor shall continue
to collect, at its own expense, all amounts due or to become due to such Grantor
in respect of the Intellectual Property Collateral or any portion thereof. In
connection with such collections, each Grantor may take such action as such
Grantor deems reasonably necessary or advisable to enforce collection of such
amounts; provided that, subject to the terms of the Intercreditor Agreement, the
Collateral Agent shall have the right (but not the obligation) at any time,
after the occurrence and during the continuation of an Event of Default and upon
prior written notice to the Borrower and such Grantor of its intention to do so,
to notify the obligors with respect to any such amounts of the existence of the
security interest created hereby and to direct such obligors to make payment of
all such amounts directly to the Collateral Agent, and, upon such notification
and at the expense of such Grantor, to enforce collection of any such amounts
and to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done. Subject to the
terms of the Intercreditor Agreement, after receipt by the Borrower and any
Grantor of the notice from the Collateral Agent referred to in the proviso to
the preceding sentence after the occurrence and during the continuance of any
Event of Default, (i) all amounts and proceeds (including checks and
Instruments) received by such Grantor in respect of amounts due to such Grantor
in respect of such Intellectual Property Collateral or any portion thereof shall
be received for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be paid over or delivered
to the Collateral Agent upon demand in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 15 hereof, and (ii) such Grantor shall not adjust, settle or compromise
the amount or payment of any such amount or release wholly or partly any obligor
with respect thereto or allow any credit or discount thereon.

(c) Each Grantor shall diligently prosecute and maintain (including by filing
any applicable renewals), unless and until such Grantor, in its reasonable
business judgment, decides otherwise, (i) any registration or application for
registration relating to any of the Intellectual Property Collateral owned by
such Grantor and set forth on Schedule 6, 7 or 8 annexed hereto, as applicable,
that is pending as of the date of this Agreement, (ii) any Copyright
Registration (except for works of nominal commercial value or with respect to
which such Grantor has determined in the exercise of its reasonable business
judgment that it shall not seek registration), and (iii) any application pending
on any future patentable but unpatented innovation or invention comprising
material Intellectual Property Collateral owned by such Grantor. Any expenses
incurred in connection therewith shall be borne solely by Grantors.

(d) Except as provided herein, each Grantor shall have the right to commence and
prosecute in its own name, as real party in interest, for its own benefit and at
its own expense, such suits, proceedings or other actions for infringement,
unfair competition, dilution, misappropriation or other damage, or opposition,
cancellation, reexamination or reissue proceedings as are necessary to protect
the Intellectual Property Collateral.

(e) In addition to, and not by way of limitation of, the granting of a security
interest in the Collateral pursuant hereto, each Grantor, effective upon the
occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement, hereby assigns, transfers and conveys to
the Collateral Agent the nonexclusive right and license to use all Trademarks,
trade names, Copyrights, Patents or technical processes (including the
Intellectual Property Collateral) owned or used

 

-10-



--------------------------------------------------------------------------------

by such Grantor that relate to the Collateral, together with any goodwill
associated therewith, subject, with respect to Trademarks, to reasonable quality
control in favor of such Grantor, all to the extent necessary to enable the
Collateral Agent to realize on the Collateral in accordance with this Agreement
and to enable any transferee or assignee of the Collateral to enjoy the benefits
of the Collateral; provided, however, that to the extent the assignment,
transfer or conveyance of such license would violate the terms of any agreement
to which any Grantor is a party or otherwise bound, no such assignment, transfer
or conveyance shall be deemed granted with respect to the Intellectual Property
that is subject to such agreement. This right shall inure to the benefit of all
permitted successors, assigns and transferees of the Collateral Agent and its
permitted successors, assigns and transferees, whether by voluntary conveyance,
operation of law, assignment, transfer, foreclosure, deed in lieu of foreclosure
or otherwise. Such right and license shall be granted free of charge, without
requirement that any monetary payment whatsoever be made to such Grantor. If and
to the extent that any Grantor is permitted to license the Intellectual Property
Collateral upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall promptly enter into a non-disturbance
agreement or other similar arrangement, at such Grantor’s request and expense,
with such Grantor and any licensee of any Intellectual Property Collateral
permitted hereunder in form reasonably satisfactory to the Collateral Agent
pursuant to which (i) the Collateral Agent shall agree not to disturb or
interfere with such licensee’s rights under its license agreement with such
Grantor so long as such licensee is not in default thereunder, and (ii) such
licensee shall acknowledge and agree that the Intellectual Property Collateral
licensed to it is subject to the security interest created in favor of the
Collateral Agent and the other terms of this Agreement.

SECTION 10. Collateral Agent Appointed Attorney-in-Fact.

Each Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable (until termination of this Agreement or the Credit Agreement in
accordance with the terms hereof or thereof) and coupled with an interest.
Without limiting the generality of the foregoing, the Collateral Agent shall
have the right (but not the obligation), upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower or Grantor of its intent to exercise such rights, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor:

(a) to obtain and adjust insurance required to be maintained by such Grantor
pursuant to the Credit Agreement;

(b) to ask for, demand, collect, sue for, recover, compound, receive and give a
quittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) to receive, endorse and collect any drafts or other Instruments, Documents,
Chattel Paper and other documents in connection with clauses (a) and (b) above;

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce or protect the rights of the Collateral
Agent with respect to any of the Collateral;

(e) to pay or discharge taxes or Liens (other than taxes not required to be
discharged pursuant to the Credit Agreement and Permitted Liens) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, any such payments made by the
Collateral Agent to become obligations of such Grantor to the Collateral Agent,
due and payable immediately upon demand;

 

-11-



--------------------------------------------------------------------------------

(f) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and

(g) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and Grantors’ expense, at any time or from time to
time, all acts and things that the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do.

SECTION 11. Collateral Agent May Perform.

If any Grantor fails to materially perform any agreement contained herein, with
regard to the Collateral, the Collateral Agent may (but shall have no obligation
to) itself perform, or cause performance of, such agreement, and the expenses of
the Collateral Agent incurred in connection therewith shall be payable pursuant
to the Credit Agreement.

SECTION 12. Standard of Care.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.

SECTION 13. Remedies.

(a) Generally. If any Event of Default shall have occurred and be continuing
(and subject to any notices to the Borrower in accordance with Section 9.01 of
the Credit Agreement), subject to the terms of the Intercreditor Agreement, the
Collateral Agent may (but shall not be obligated to), subject to Section 20
hereof, exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may (but shall not be obligated
to) (i) require each Grantor to, and each Grantor hereby agrees that it will at
its expense and upon reasonable request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties, (ii) enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process, provided that the Collateral Agent shall use
commercially reasonable efforts to provide the applicable Grantor with notice
thereof prior to or promptly after such entry, (iii) prior to the disposition of
the Collateral, store, process, repair or recondition the Collateral or
otherwise prepare the Collateral for disposition in any manner to the extent the
Collateral Agent deems appropriate, provided that the Collateral Agent shall use
commercially reasonable efforts to provide the applicable Grantor with notice

 

-12-



--------------------------------------------------------------------------------

thereof prior to or promptly after such preparation, (iv) take possession of any
Grantor’s premises or place custodians in exclusive control thereof, remain on
such premises and use the same and any of such Grantor’s equipment for the
purpose of completing any work in process, taking any actions described in the
preceding clause (iii) and collecting any Secured Obligation, provided that the
Collateral Agent shall use commercially reasonable efforts to provide the
applicable Grantor with notice thereof prior to or promptly after such
possession or occupation and (v) without further notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable. The Collateral Agent may be the purchaser of any or all
of the Collateral at any such sale and the Collateral Agent shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Secured Obligations as a credit on account of the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees, to the extent permitted by applicable
law, that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor hereby
waives, to the extent permitted by applicable law, any claims against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

(b) Securities Collateral. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, the Collateral Agent may be compelled, with respect to any sale of all or
any part of the Securities Collateral conducted without prior registration or
qualification of such Securities Collateral under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Securities Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private placement may be at prices and on
terms less favorable than those obtainable through a sale without such
restrictions (including an offering made pursuant to a registration statement
under the Securities Act) and, notwithstanding such circumstances, each Grantor
agrees, to the extent permitted by applicable law, that any such private
placement shall not be deemed, in and of itself, to be commercially unreasonable
and that the Collateral Agent shall have no obligation to delay the sale of any
Securities Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.

SECTION 14. Additional Remedies for Intellectual Property Collateral.

(a) Anything contained herein to the contrary notwithstanding, subject to the
terms of the Intercreditor Agreement, upon the occurrence and during the
continuation of an Event of Default and the delivery of notice to the Borrower
in accordance with Section 9.01 of the Credit Agreement, (i) the Collateral
Agent shall have the right (but not the obligation) to bring suit, in the name
of any Grantor, the Collateral Agent or otherwise, to enforce any Intellectual
Property Collateral, in which event each Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts and execute any and all

 

-13-



--------------------------------------------------------------------------------

documents required by the Collateral Agent in aid of such enforcement, (ii) upon
written demand from the Collateral Agent, each Grantor shall execute and deliver
to the Collateral Agent an assignment or assignments of the Intellectual
Property Collateral and such other documents as are necessary or appropriate to
carry out the intent and purposes of this Agreement, and (iii) each Grantor
agrees that such an assignment and/or recording shall be applied to reduce the
Secured Obligations outstanding only to the extent that the Collateral Agent
receives cash proceeds in respect of the sale of, or other realization upon, the
Intellectual Property Collateral.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to the Collateral Agent of any rights, title and interests in and to
the Intellectual Property Collateral shall have been previously made, and
(iv) the Secured Obligations shall not have become immediately due and payable,
the Collateral Agent shall promptly execute and deliver to such Grantor such
assignments (at the sole cost and expense of such Grantor) as may be reasonably
requested by such Grantor to reassign to such Grantor any such rights, title and
interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided, further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
the Collateral Agent and Permitted Liens.

SECTION 15. Application of Proceeds.

(a) The Collateral Agent shall, subject to the Intercreditor Agreement or any
other intercreditor agreement to which the Collateral Agent is party in respect
of the Secured Obligations, apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, in the following order
of priority:

(i) first, to amounts owing to the Collateral Agent in its capacity as such in
accordance with the terms hereof and the Credit Agreement and to amounts owing
to the Administrative Agent in its capacity as such in accordance with the terms
of the Credit Agreement;

(ii) second, to the payment in full of the Secured Obligations and any breakage,
termination or other payments due under Cash Management Agreements (the amounts
so applied to be distributed among the Secured Parties pro rata in accordance
with the respective amount of the Secured Obligations owed to them on the date
of any such distribution); and

(iii) third, to the Borrower and/or other persons entitled thereto.

(b) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 15.

(c) Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money therefor by the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

-14-



--------------------------------------------------------------------------------

SECTION 16. Indemnity and Expenses.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in the Credit
Agreement and references to “the Borrower” therein shall be read as if they were
references to each Grantor and references to “the Administrative Agent” therein
shall be read as if they were references to the Collateral Agent.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Borrower and each Grantor agree to indemnify the Collateral Agent
and the other Indemnitees against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreements or instruments contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or of any
of its controlled Affiliates or controlling Persons or any of the officers,
directors, employees, agents, advisors or members of any of the foregoing, in
each case who are involved in or aware of the Transactions (as determined by a
court of competent jurisdiction in a final and non-appealable decision) or
(y) disputes solely between and among such Indemnitees to the extent such
disputes do not arise from any act or omission of the Borrower or any of its
Affiliates (other than with respect to a claim against an Indemnitee acting in
its capacity as Collateral Agent, Administrative Agent or similar role under the
Loan Documents unless such claim arose from the gross negligence, bad faith or
willful misconduct of such Indemnitee).

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 16 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 16 shall be payable within ten days of written
demand therefor. This Section 16 shall survive the termination of this Agreement
and the resignation or removal of the Collateral Agent.

SECTION 17. Continuing Security Interest; Termination and Release.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the release of such security
interest in the Collateral, as provided in Section 9.02(c) of the Credit
Agreement, (ii) be binding upon Grantors and their respective successors and
assigns, and (iii) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
permitted successors, transferees and permitted assigns.

 

-15-



--------------------------------------------------------------------------------

(b) The Liens securing the Secured Obligations will be released, in whole or in
part, as provided in Section 9.02(c) of the Credit Agreement.

(c) In connection with any termination, release or subordination pursuant to
paragraph (b) of this Section 17, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination, release or subordination. Any
execution and delivery of documents pursuant to this Section 17 shall be without
recourse to or warranty by the Collateral Agent.

(d) Upon receipt by the Collateral Agent of an officer’s certificate duly
executed by the Borrower certifying that a termination, release or subordination
as described in this Section 17 has occurred with respect to a Grantor, the
Collateral Agent shall proceed in accordance with paragraph (c) of this
Section 17.

SECTION 18. Communications Regulatory Matters.

(a) Notwithstanding any other provision of this Agreement, the Grantors and the
Collateral Agent, on behalf of the Secured Parties, agree that the consummation
of any foreclosure by the Collateral Agent in respect of any security interest
encompassing the economic value of any Communications License, including the
proceeds derived from the sale of any Communications License, or the transfer or
assignment of ownership or control thereof, could be deemed under applicable law
to require prior Communications Regulatory Authority approval in one or more
countries. The Collateral Agent hereby: agrees that to the extent prior
Communications Regulatory Authority approval is required pursuant to any
applicable law as shall be determined by the holder of any subject
Communications License after reasonable consultation with the Collateral Agent
for (i) the operation and effectiveness of any grant, right or remedy under any
security interest granted hereunder, or (ii) taking any action that may be taken
by the Collateral Agent hereunder, such grant, right, remedy or actions will be
subject to such prior Communications Regulatory Authority approval having been
obtained by the holder of any subject Communications License and the respective
intended assignee or transferee thereof; and (b) acknowledges that to the extent
required by applicable law, the voting rights in certain pledged equity
constituting Collateral, as well as de jure, de facto and negative control over
any Communications License shall remain with the Borrower and the Grantors even
in the event of a Default, but only until such time as all required prior
Communications Regulatory Authority approvals shall have been obtained to permit
the exercise of security holder rights by a purchaser at a public or private
sale of certain pledged equity constituting Collateral or to the exercise of
such rights by a receiver, trustee, conservator or other agent duly appointed in
accordance with the applicable law. The Grantors hereby agree, upon the
occurrence and during the continuance of an Event of Default, at the Collateral
Agent’s request, as directed by and on behalf of the Secured Parties, (a) to
file or cause to be filed such applications or other submissions necessary to
apply for any required prior Communications Regulatory Authority approval,
(b) to take such other actions reasonably required by the Collateral Agent, to
obtain such Communications Regulatory Authority approvals, and (c) to use their
commercially reasonable best efforts to assist in obtaining any other required
approval of the applicable Communications Regulatory Authority, if required, for
any action or transactions contemplated hereby, including, without limitation,
the preparation, execution and filing with any Communications Regulatory
Authority of the designated assignor’s or transferor’s portion of any
application for consent to the assignment or transfer of control of any
Communications License or the assignment or transfer of control of any portion
of the Collateral, relating to any Communications License.

(b) The Grantors acknowledge that compliance with the provisions of
Section 18(a) is integral to the Secured Parties’ realization of the value of
the Collateral, that there is no adequate remedy at law for failure by the
Grantors to comply with the provisions of this Section 18 and that such failure
would not be adequately compensable in damages, and therefore agree that this
section may be specifically enforced.

 

-16-



--------------------------------------------------------------------------------

SECTION 20. Collateral Agent as Agent.

By acceptance of the benefits of this Agreement and any other Collateral
Document, each Secured Party (whether or not a signatory hereto) (a) appoints
the Collateral Agent as its agent hereunder and under such other Collateral
Documents, (b) confirms that the Collateral Agent shall have the authority to
act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Collateral Documents against any
Grantor, the exercise of powers, rights and remedies hereunder or thereunder and
the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto
(including, without limitation, entering into the Intercreditor Agreement on
behalf of the Secured Parties), (c) agrees that it shall not take any action to
enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) agrees to be bound by
the terms of this Agreement and any other Collateral Document.

SECTION 21. Additional Grantors.

The initial Grantors hereunder shall be the Borrower and such of its
Subsidiaries as are signatories hereto on the date hereof. From time to time
subsequent to the date hereof, additional Subsidiaries of the Borrower may
become Additional Grantors, by executing a Counterpart. Upon delivery of any
such Counterpart to the Collateral Agent, notice of which is hereby waived by
the Grantors, each such Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if such Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of the Collateral Agent not to cause any
Subsidiary of the Borrower to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

SECTION 22. Amendments; Etc.

(a) No failure or delay by the Collateral Agent or other Secured Party in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Collateral
Agent, the Administrative Agent, any Lender and any other Secured Party
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 22, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the issuance of a note or the
issuance of any Future First Lien Indebtedness shall not be construed as a
waiver of any Event of Default, regardless of whether the Collateral Agent, any
Lender or the Administrative Agent may have had notice or knowledge of such
Default at the time. No notice or demand on any Grantor in any case shall
entitle any Grantor to any other or further notice or demand in similar or other
circumstances.

 

-17-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with the terms of the Credit Agreement.

SECTION 23. Notices.

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. All communications and notices hereunder to any Grantor shall
be given to it in care of the Borrower as provided in Section 9.01 of the Credit
Agreement.

SECTION 24. Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of the Collateral Agent in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or privilege.
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

SECTION 25. Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

SECTION 26. Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

SECTION 27. Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL
GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE
REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL.

 

-18-



--------------------------------------------------------------------------------

SECTION 28. Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE INSTITUTED IN ANY
STATE OR FEDERAL COURT IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY HERETO IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 23 HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT THE COLLATERAL AGENT RETAINS THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 28 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

SECTION 29. Waiver of Jury Trial.

THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.

SECTION 30. Counterparts.

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 31. Conflicts; Intercreditor Agreements.

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement (or any other intercreditor agreement
to which the Collateral Agent is party in respect of the Secured Obligations).
In the event of any conflict between the terms of the Intercreditor Agreement
(or such other intercreditor agreement) and the terms of this Agreement, the
terms of the Intercreditor Agreement (or such other intercreditor agreement)
shall govern and control. Notwithstanding anything herein to the contrary, so
long as the Intercreditor Agreement is outstanding, the requirements of this
Agreement to deliver Pledged Equity or Pledged Debt and any certificates,
instruments or documents in relation thereto

 

-19-



--------------------------------------------------------------------------------

to the Collateral Agent shall be deemed satisfied by delivery of such Pledged
Equity, Pledged Debt, certificates, instruments or documents in relation thereto
to the Controlling Collateral Agent (as defined in the Intercreditor Agreement)
(as Bailee for the Collateral Agent) as provided in the Intercreditor Agreement.

SECTION 32. Concerning the Collateral Agent.

Article 8 of the Credit Agreement concerning the Collateral Agent is
incorporated herein mutatis mutandis, except that references therein to (i)
“Lenders” shall be references herein to “Secured Parties” and (ii) “Borrower”
and “Guarantor” shall be references herein to “Grantor” as context dictates.

SECTION 33. Definitions.

(a) Except as otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement shall be used herein as therein defined. Each
capitalized term utilized in this Agreement that is not defined in the Credit
Agreement or in this Agreement, but that is defined in the UCC, including the
categories of Collateral listed in Section 1 hereof, shall have the meaning set
forth in the UCC (and, if defined in more than one Article of the UCC, shall
have the meaning given in Article 9 thereof). Unless the context otherwise
requires:

 

  (i) a term has the meaning assigned to it;

 

  (ii) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;

 

  (iii) “or” is not exclusive;

 

  (iv) words in the singular include the plural, and in the plural include the
singular;

 

  (v) “herein,” “hereof” and other word of similar import refer to this
Agreement as a whole and not to any particular Section, Article or other
subdivision;

 

  (vi) all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Agreement unless otherwise indicated; and

 

  (vii) references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement of successor sections or rules adopted
by the Commission from time to time.

(b) In addition, the following terms used in this Agreement shall have the
following meanings.

“Additional Grantor” means a Subsidiary of the Borrower that becomes a party
hereto after the date hereof as an additional Grantor by executing a
Counterpart.

“CFC Holding Company” means any Domestic Restricted Subsidiary the assets of
which consist of primarily of (x) Equity Interests of Foreign Subsidiaries
and/or (y) of other Domestic Subsidiaries so long as the assets of any such
other Domestic Subsidiary consist primarily of Equity Interests of Foreign
Subsidiaries and/or other CFC Holding Companies.

“Collateral” has the meaning set forth in Section 1 hereof.

 

-20-



--------------------------------------------------------------------------------

“Copyright Registrations” means all Copyright registrations issued to any
Grantor and applications for Copyright registration that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations set forth on Schedule 8 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all rights under copyright licenses (but with respect to such
copyright licenses, only to the extent permitted by such licensing
arrangements), the right (but not the obligation) to renew and extend Copyright
Registrations and any such rights and to register works protectable by copyright
and the right (but not the obligation) to sue in the name of any Grantor or in
the name of the Collateral Agent for past, present and future infringements of
the Copyrights and any such rights.

“Copyrights” means all items under copyright in various published and
unpublished works of authorship including computer programs, computer data
bases, other computer software layouts, trade dress, drawings, designs,
writings, and formulas (including, without limitation, those subject of the
registrations set forth on Schedule 8 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Counterpart” means a counterpart to this Agreement entered into by a Subsidiary
of the Borrower pursuant to Section 21 hereof.

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this

Agreement.

“Excluded Deposit Accounts” shall mean deposit accounts (a) exclusively used for
paying payroll and payroll and withholding taxes relating thereto and making
employee benefit payments, (b) exclusively used as an escrow account or
fiduciary or trust account for the benefit of third parties or (c) any
zero-balance disbursement account (i.e., any account used solely for
disbursement purposes in which balance of zero is maintained by automatically
transferring funds from another account in an amount only large enough to cover
checks presented).

“Excluded Property” has the meaning set forth in Section 1(b).

“Intellectual Property” means:

(a) Copyrights, Copyright Registrations and Copyright Rights;

(b) Patents;

(c) Trademarks, Trademark Registrations, the Trademark Rights and goodwill of
such Grantor’s business symbolized by the Trademarks and associated therewith;

(d) all trade secrets, trade secret rights, know-how, customer lists, processes
of production, ideas, confidential business information, techniques, processes,
formulas, and all other proprietary information; software, source code and
object code and all other intellectual property and similar proprietary rights
(whether domestic or foreign), including: the right to sue or otherwise recover
for any past, present and future infringement, dilution, misappropriation, or
other violation or impairment of any of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit, now or hereafter due and/or payable with respect thereto and
all agreements relating to the license, ownership, development, use or
disclosure of any of the foregoing; and

 

-21-



--------------------------------------------------------------------------------

(e) Proceeds thereof.

“Intellectual Property Collateral” means, with respect to any Grantor, all
right, title and interest (including rights acquired pursuant to a license or
otherwise but only to the extent permitted by agreements governing such license
or other use) in and to all Intellectual Property and all proceeds thereof.

“IP Security Agreement” means a Trademark Security Agreement, substantially in
the form of Exhibit I annexed hereto, and a Patent Security Agreement,
substantially in the form of Exhibit II annexed hereto, and a Copyright Security
Agreement, substantially in the form of Exhibit III annexed hereto.

“IP Supplement” means an IP Supplement, substantially in the form of Exhibit IV
annexed hereto.

“IP Filing Office” means the U.S. patent and trademark offices.

“Non-Material Foreign Subsidiaries” means, at any date of determination, Foreign
Subsidiaries of the Borrower that are Restricted Subsidiaries such that (i) the
consolidated total assets of all Non-Material Foreign Subsidiaries as of the
last day of the then most recent fiscal year of the Borrower for which financial
statements have been delivered (or, if prior to the first such delivery, the pro
forma financial statements delivered on or prior to the date hereof) does not
exceed 5% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date, determined on a Pro Forma Basis and (ii) the
consolidated revenues (other than revenues generated from the sale or license of
property between any of the Borrower and its Restricted Subsidiaries) of all
Non-Material Foreign Subsidiaries for the then most recent fiscal year of the
Borrower for which financial statements have been delivered (or, if prior to the
first such delivery, the pro forma financial statements delivered on or prior to
the date hereof) does not exceed 5% of the consolidated revenues (other than
revenues generated from the sale or license of property between any of the
Borrower and its Subsidiaries) of the Borrower and the Restricted Subsidiaries
for such period, determined on a Pro Forma Basis.

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including the patents
and patent applications set forth on Schedule 7 annexed hereto, as the same may
be amended pursuant hereto from time to time), all rights (but not obligations)
corresponding thereto to sue for past, present and future infringements and all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof.

“Permitted Liens” means any Liens permitted under the Credit Documents.

“Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 5 annexed hereto, as the same
may be amended or supplemented from time to time and issued by the obligors
named therein, the Instruments and certificates evidencing such Indebtedness and
all interest, cash or other property received, receivable or otherwise
distributed in respect of or exchanged therefor, but excluding any Excluded
Property.

 

-22-



--------------------------------------------------------------------------------

“Pledged Equity” means all Equity Interests now or hereafter owned by a Grantor,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any of the foregoing, including
those owned on the date hereof and set forth on Schedule 4 annexed hereto, as
the same may be amended or supplemented from time to time, the certificates or
other instruments representing any of the foregoing and any interest of such
Grantor in the entries on the books of any securities intermediary pertaining
thereto and all distributions, dividends and other property received, receivable
or otherwise distributed in respect of or exchanged therefor, but excluding any
Excluded Property.

“Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any obligor
that is a Restricted Subsidiary or that controls.

“Pledged Subsidiary Equity” means Pledged Equity in a Person that is a direct
Restricted Subsidiary of a Grantor.

“Revolver” has the meaning set forth in the preliminary statements hereto.

“Securities Collateral” means, with respect to any Grantor, the Pledged Equity,
the Pledged Debt and any other Investment Property constituting collateral, in
each case, in which such Grantor has an interest.

“Trademark Registrations” means all Trademark registrations that have been or
may hereafter be issued or applied for thereon in the United States and any
state thereof and in foreign countries (including the registrations and
applications set forth on Schedule 6 annexed hereto, as the same may be amended
pursuant hereto from time to time).

“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.

“Trademarks” means all trademarks, service marks, designs, logos, indicia of
origin, trade names, trade dress, corporate names, company names, business
names, fictitious business names, trade styles and/or other source and/or
business identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 6 annexed hereto, as the same may
be amended pursuant hereto from time to time).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

[Signature Pages Follow]

 

 

-23-



--------------------------------------------------------------------------------

BORROWER: ORBCOMM INC. By: /s/ Robert
Costantini                                         Name: Robert Costantini
Title: Executive Vice President & Chief Financial Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

GRANTORS: ORBCOMM LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM License Corp. By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings LLC By: ORBCOMM INC., its sole member By
 

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 1 LLC By: ORBCOMM INC., its sole member
By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 2 LLC By: ORBCOMM INC., its sole member
By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 3 LLC By: ORBCOMM INC., its sole member
By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

ORBCOMM Africa LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM AIS LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM Central America Holdings LLC By: ORBCOMM INC., its sole member
By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM China LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM CIS LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM India LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

ORBCOMM Networks, LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM SENS, LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM South Africa Gateway Company LLC By: ORBCOMM INC., its sole
member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer Ameriscan, Inc. By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer GlobalTrak, LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer InSync Software, Inc. By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

MobileNet, LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer SKGTIC Holdings, LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer StarTrak Information Technologies, LLC By: ORBCOMM INC., its sole member
By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer StarTrak Logistics Management Solutions, LLC By: its sole member
StarTrak Information Technologies, LLC, by its sole member Orbcomm Inc. By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer WAM Solutions, LLC By: ORBCOMM INC., its sole member By  

  /s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Initial Additional Collateral Agent and Initial
Additional Agent By:  

/s/ James J. McDonnell

Name: James J. McDonnell Title: Authorized Signer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULES TO SECURITY AGREEMENT

 

Schedule 1 Commercial Tort Claims Schedule 2 Filing Offices

 

Schedule 3A Office Locations, Type and Jurisdiction of Organization

 

Schedule 3B Prior Organizational Names/Changes in Identity

 

Schedule 3C Acquisitions

 

Schedule 3D Transmitting Utilities

 

Schedule 4 Pledged Equity

 

Schedule 5 Pledged Debt

 

Schedule 6 Registered Trademarks and Trademark Applications

 

Schedule 7 Patents and Patent Applications

 

Schedule 8 Copyrights

 

Schedule 9 Chattel Paper

 

Schedule 10 Intellectual Property Claims

 

Schedule 11 FCC Licenses



--------------------------------------------------------------------------------

SCHEDULE 1

TO

SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

SCHEDULE 2

TO

SECURITY AGREEMENT

FILING OFFICES

 

Grantor

  

Filing Offices

Ameriscan, Inc.    Delaware GlobalTrak, LLC    Delaware InSync Software, Inc.   
Delaware MobileNet, LLC    Delaware ORBCOMM AFRICA LLC    Delaware ORBCOMM AIS
LLC    Delaware ORBCOMM Central America Holdings LLC    Delaware ORBCOMM China
LLC    Delaware ORBCOMM CIS LLC    Delaware ORBCOMM INDIA LLC    Delaware
ORBCOMM International Holdings 1 LLC    Delaware ORBCOMM International Holdings
2 LLC    Delaware ORBCOMM International Holdings 3 LLC    Delaware ORBCOMM
International Holdings LLC    Delaware ORBCOMM License Corp.    Delaware ORBCOMM
LLC    Delaware ORBCOMM INC.    Delaware ORBCOMM Networks, LLC    Delaware
ORBCOMM SENS, LLC    Delaware ORBCOMM South Africa Gateway Company LLC   
Delaware SKGTIC Holdings, LLC    Delaware StarTrak Information Technologies, LLC
   Delaware StarTrak Logistics Management Solutions, LLC    Delaware WAM
Solutions, LLC    Delaware

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3A

TO

SECURITY AGREEMENT

OFFICE LOCATIONS, TYPE AND JURISDICTION OF ORGANIZATION

 

Name of Grantor

  

Type of Organization

  

Jurisdiction of
Organization

   State
Organization
Number   

Chief Executive Office

ORBCOMM Inc.

  

Corporation

  

Delaware

   3716530   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM LLC

   Limited liability company   

Delaware

   3377650   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM License Corp.

  

Corporation

  

Delaware

   3377651   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM

International Holdings LLC

   Limited liability company   

Delaware

   4113817   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM

International Holdings 1 LLC

   Limited liability company   

Delaware

   4272652   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM

International Holdings 2 LLC

   Limited liability company   

Delaware

   4272657   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM

International Holdings 3 LLC

   Limited liability company   

Delaware

   4272660   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM Africa LLC

   Limited liability company   

Delaware

   4634089   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM AIS LLC

   Limited liability company   

Delaware

   4589558   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM Central America Holdings LLC

   Limited liability company   

Delaware

   4113814   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM China LLC

   Limited liability company   

Delaware

   4369981   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

 

Schedule 3A-1



--------------------------------------------------------------------------------

ORBCOMM CIS LLC

   Limited liability company   

Delaware

   4376240   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM India LLC

   Limited liability company   

Delaware

   4663170   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM Networks, LLC

   Limited liability company   

Delaware

   4349495   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM SENS, LLC

   Limited liability company   

Delaware

   5404931   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

ORBCOMM South Africa Gateway Company LLC

   Limited liability company   

Delaware

   4365710   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

Ameriscan, Inc.

   Corporation   

Delaware

   4042105   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

GlobalTrak, LLC

   Limited liability company   

Delaware

   5308092   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

InSync Software, Inc.

   Corporation   

Delaware

   3613899   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

MobileNet, LLC

   Limited liability company   

Delaware

   5308095   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

SKGTIC Holdings, LLC

   Limited liability company   

Delaware

   5956636   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

StarTrak Information Technologies, LLC

   Limited liability company   

Delaware

   4931715   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

StarTrak Logistics Management Solutions, LLC

   Limited liability company   

Delaware

   5075436   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

WAM Solutions, LLC

   Limited liability company   

Delaware

   5821273   

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

Veriot LLC

   Limited liability company   

Delaware

     

395 West Passaic Street,

Suite 325 Rochelle Park,

New Jersey 07662

 

Schedule 3A-2



--------------------------------------------------------------------------------

SCHEDULE 3B

TO

SECURITY AGREEMENT

PRIOR ORGANIZATIONAL NAMES / CHANGES IN IDENTITY

 

Grantor

  

Previous Name (Date of Change) in Past 5 Years

ORBCOMM Networks, LLC    ORBCOMM Terrestrial LLC (August 26, 2015) GlobalTrack,
LLC    GlobalTrack Acquisition, LLC (April 5, 2013) MobileNet, LLC    MobileNet
Acquisition, LLC (April 5, 2013) WAM Solutions, LLC    Ridgeley Holdings, LLC
(December 10, 2015)

 

Schedule 3B-1



--------------------------------------------------------------------------------

SCHEDULE 3C

TO

SECURITY AGREEMENT

ACQUISITIONS

 

Grantor

  

Acquisition (Date of Transaction) in Past 5 Years

ORBCOMM Inc.    Blue Tree Systems Limited (Ireland) (October 2, 2017) (By
newly-formed wholly-owned ORBCOMM Inc. subsidiary ORBCOMM Technology Ireland
Limited (Ireland)) ORBCOMM Inc.    Substantially all assets of inthinc
Technology Solutions, Inc. (June 9, 2017) SKGTIC Holdings, LLC    Substantially
all assets of Skygistics Pty. Ltd. (South Africa)(May 26, 2016) WAM Solutions,
LLC    WAM Technologies, LLC (October 6, 2015) ORBCOMM Inc.    InSync Software,
Inc. (January 15, 2015) ORBCOMM Inc.    SkyWave Mobile Communications Inc. (ON,
Canada)(January 1, 2015) ORBCOMM Inc.    Euroscan Holding B.V. (Netherlands)
(March 11, 2014) (By newly—formed wholly-owned ORBCOMM Inc. subsidiary ORBCOMM
Netherlands B.V. (Netherlands)) ORBCOMM SENS, LLC    Substantially all Sensor
Enabled Notification System (“SENS”) business unit assets of Comtech Mobile
Datacom Corporation (October 1, 2013) GlobalTrack, LLC    Substantially all
GlobalTrack business unit assets of System Planning Corp. (April 3, 2013)
MobileNet, LLC    MobileNet, Inc. (April 1, 2013)

 

Schedule 3C-1



--------------------------------------------------------------------------------

SCHEDULE 3D

TO

SECURITY AGREEMENT

TRANSMITTING UTILITIES

 

Grantor

  

Transmitting Utility Y/N

ORBCOMM Inc.

   Yes

ORBCOMM LLC

   Yes

ORBCOMM License Corp.

   Yes

ORBCOMM International Holdings LLC

   No

ORBCOMM International Holdings 1 LLC

   No

ORBCOMM International Holdings 2 LLC

   No

ORBCOMM International Holdings 3 LLC

   No

ORBCOMM Africa LLC

   No

ORBCOMM AIS LLC

   No

ORBCOMM Central America Holdings LLC

   No

ORBCOMM China LLC

   No

ORBCOMM CIS LLC

   No

ORBCOMM India LLC

   No

ORBCOMM Networks, LLC

   Yes

ORBCOMM SENS, LLC

   Yes

ORBCOMM South Africa Gateway Company LLC

   No

Ameriscan, Inc.

   No

GlobalTrak, LLC

   Yes

InSync Software, Inc.

   No

MobileNet, LLC

   Yes

SKGTIC Holdings, LLC

   No

StarTrak Information Technologies, LLC

   Yes

StarTrak Logistics Management Solutions, LLC

   Yes

WAM Solutions, LLC

   Yes

 

Schedule 3D-1



--------------------------------------------------------------------------------

SCHEDULE 4

TO

SECURITY AGREEMENT

PLEDGED EQUITY

 

Owner/Grantor

  

Pledged Entity

   Percentage
Owned   

Percentage

Pledged

ORBCOMM Inc.

  

ORBCOMM LLC

   100    100

ORBCOMM Inc.

  

ORBCOMM Africa LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM AIS LLC

   100    100

ORBCOMM Inc.

  

ORBCOMM Central America Holdings LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM China LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM CIS LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM India LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM International Holdings 1 LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM International Holdings 2 LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM International Holdings 3 LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM International Holdings LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

ORBCOMM Networks, LLC

   100    100

ORBCOMM Inc.

  

ORBCOMM SENS, LLC

   100    100

ORBCOMM Inc.

  

ORBCOMM South Africa Gateway Company LLC

   100    100

ORBCOMM Inc.

  

Ameriscan, Inc.

   100    100

ORBCOMM Inc.

  

GlobalTrak, LLC

   100    100

ORBCOMM Inc.

  

InSync Software, Inc.

   100    100

ORBCOMM Inc.

  

MobileNet, LLC

   100    100

ORBCOMM Inc.

  

SKGTIC Holdings, LLC

   100   

65 (NFC)

ORBCOMM Inc.

  

StarTrak Information Technologies, LLC

   100    100

ORBCOMM Inc.

  

WAM Solutions, LLC

   100    100

 

Schedule 4-1



--------------------------------------------------------------------------------

ORBCOMM LLC

  

ORBCOMM License Corp.

   100   

100

StarTrak Information Technologies, LLC

  

StarTrak Logistics Management Solutions, LLC

   100   

100

ORBCOMM Inc.

  

Satcom International Group, Plc.

   100   

65 (1TFS)

ORBCOMM Inc.

  

ORBCOMM Australia Gateway Company, Pty. Ltd.

   100   

65 (1TFS)

ORBCOMM Inc.

  

ORBCOMM Netherlands B.V.

   100   

65 (1TFS)

ORBCOMM Inc.

  

ORBCOMM Technology Ireland Limited

   100   

100

ORBCOMM Inc.

  

Inthinc LLC

   100   

100

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 5

TO

SECURITY AGREEMENT

PLEDGED DEBT

None.

 

Schedule 5-1



--------------------------------------------------------------------------------

SCHEDULE 6

TO

SECURITY AGREEMENT

REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

See attached

 

Schedule 6-1



--------------------------------------------------------------------------------

Schedule 6

Worldwide Trademark and Service Mark Registrations and Applications

 

Owner

  

Trademark

  

Country

  

Appln. No./

Filing Date

  

Reg. No./

Reg. Date

  

Status

  

Class/Goods and Services

PAR Technology

Corporation

   CARGOWATCH    Canada   

1196597

12-Nov-2003

  

TMA698295

12-Oct-2007

  

Registered; renewal

due 12-Oct-2022

   N/A: Container tracking system made up of hardware including electronic
container identification tags, electronic seals, and sensors, and software for
tracking location of containers during transport, and acquiring, storing, and
processing container security and safety data; providing information on the
location of containers in transport over a global computer network.

PAR Technology

Corporation

   CARGOWATCH   

China (People’s

Republic)

  

3965629

18-Mar-2004

  

3965629

14-Jan-2007

  

Registered; renewal

due 13-Jan-2017

   39: Providing information on the location of containers in transport over a
global computer network.

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH   

China (People’s

Republic)

  

3965610

18-Mar-2004

  

3965610

21-Apr-2006

  

Registered; renewal

due 20-Apr-2026

   9: Container tracking system made up of hardware including electronic
container identification tags, electronic seals, and sensors, and software for
tracking location of containers during transport, and acquiring, storing, and
processing container security and safety data.

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH   

European Union

(Community)

  

003537958

11-Nov-2003

  

003537958

15-Mar-2006

  

Registered; renewal

due 11-Nov-2023

  

9: Container tracking system made up of hardware including electronic container
identification tags, electronic seals, and sensors, and software for tracking
location of container during transport, and acquiring, storing, and processing
container security and safety data.

 

39: Providing information on the location of containers in transport over a
global computer network.



--------------------------------------------------------------------------------

Owner

  

Trademark

  

Country

  

Appln. No./

Filing Date

  

Reg. No./

Reg. Date

  

Status

  

Class/Goods and Services

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH    India   

1258844

01-Jan-2004

  

1258844

08-Sep-2008

  

Registered; renewal

due 01-Jan-2024

  

9: Container tracking system made up of hardware including electronic container
identification tags, electronic seals, and sensors, and software for tracking
location of container during transport, and acquiring, storing, and processing
container security and safety data.

 

39: Providing information on the location of containers in transport over a
global computer network.

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH    Japan   

2004000530

06-Jan-2004

  

4990544

29-Sep-2006

  

Registered; renewal

due 29-Sep-2026

  

9: Container tracking system made up of hardware including electronic container
identification tags, electronic seals, and sensors, and software for tracking
location of container during transport, and acquiring, storing, and processing
container security and safety data.

39: Providing information on the location of containers in transport over a
global computer network.

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH    Mexico   

656988

29-May-2007

  

1016796

07-Dec-2007

  

Registered; renewal

due 29-May-2017

   39: Providing information on the location of containers in transport over a
global computer network.

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH    Mexico   

656989

19-May-2004

  

877304

22-Apr-2005

  

Registered; renewal

due 19-May-2024

   9: Container tracking system made up of hardware including electronic
container identification tags, electronic seals, and sensors, and software for
tracking location of container during transport, and acquiring, storing, and
processing container security and safety data.



--------------------------------------------------------------------------------

Owner

  

Trademark

  

Country

  

Appln. No./

Filing Date

  

Reg. No./

Reg. Date

  

Status

  

Class/Goods and Services

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH    Singapore   

T03/18357G

12-Nov-2003

  

T03/18357G

07-Sep-2004

  

Registered; renewal

due 12-Nov-2023

   9: Container tracking system comprising computer hardware, electronic
container identification tags, electronic seals, sensors, and computer software
for tracking location of containers during transport, as well as for acquiring,
storing, and processing container security and safety data; data storage and
data processing media, devices and apparatuses; computer software for the
aforesaid goods; parts and fittings for all the aforesaid goods.

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH    Singapore   

T03/18358E

12-Nov-2003

  

T03/18358E

14-Sep-2004

  

Registered; renewal

due 12-Nov-2023

   39: Providing information on the location of containers in transport over a
global computer network.

StarTrak Logistics

Management Solutions, LLC

   CARGOWATCH   

United States of

America

  

78/226712

18-Mar-2003

  

2983874

09-Aug-2005

  

Registered; renewal

due 09-Aug-2025

  

9: Container tracking system made up of hardware, namely electronic container
identification tags, electronic seals, and sensors, and software for tracking
location of containers during transport, and acquiring, storing, and processing
container security and safety data.

35: Providing information on the location of containers in transport over a
global computer network.



--------------------------------------------------------------------------------

Owner

  

Trademark

  

Country

  

Appln. No./

Filing Date

  

Reg. No./

Reg. Date

  

Status

  

Class/Goods and Services

Orbcomm LLC    GLOBALTRAK   

United States of

America

  

78/375471

27-Feb-2004

  

3091104

09-May-2006

  

Registered; renewal

during grace period due 09-Nov-2016

   9: Electronic intermodal transportation shipping container security and
tracking system for monitoring and reporting on the condition and precise
location of sealed/enclosed shipment devices and their contents during transit
from point of container stuffing to point of final deconsolidation comprised of
sensors for monitoring the conditions within the container, a data- processing
controller with logging capability, for collecting, storing, and processing the
sensor data and declaring alarms, a two-way communications device, which is
capable of passing and receiving data and text messages from inside the
container, and an internal or external modem with antenna, which is capable of
communicating locally as well as to and from remote communication interfaces,
for indicating the precise location of the container and for passing and
reporting status and alarms to handheld or portal reading devices and to
wireless cellular or satellite communications devices, which can then transmit
to a central monitoring and response location for collection, consolidation,
processing, analysis, and possible further communication of an appropriate
response.

Startrak Information

Technologies, LLC

   HEALTHTRAK   

United States of

America

  

75/579868

30-Oct-1998

  

2309041

18-Jan-2000

  

Registered; renewal

due 18-Jan-2020

   35: Online computerized tracking and tracing of the health of rail cars, via
satellite. Orbcomm LLC   

ORBCOMM

ORBCOMM

  

United States of

America

  

74/333640

23-Nov-1992

  

1997245

27-Aug-1996

  

Registered; renewal

due 27-Aug-2026

   38: Providing communications among user terminals by means of a system
employing orbiting satellites.



--------------------------------------------------------------------------------

Owner

  

Trademark

  

Country

  

Appln. No./

Filing Date

  

Reg. No./

Reg. Date

  

Status

  

Class/Goods and Services

Orbcomm LLC    ORBCOMM   

United States of

America

  

75/127471

01-Jul-1996

  

2449364

08-May-2001

  

Registered; renewal

due 08-May-2021

   9: Computer hardware and computer software for composing, formatting,
transmitting and receiving messages for providing or using wired or wireless
communication services; computer software for record keeping and invoicing
relating to users of wired or wireless communication equipment. ORBCOMM LLC   
ORBCOMM (logo)   

United States of

America

  

87/275,122

20-Dec-2017

  

5264615

15-Aug-2027

   Registered    9: Computer hardware and computer software for composing,
formatting, transmitting and receiving messages for providing or using wired or
wireless communication services; computer software for record keeping and
invoicing relating to users of wired or wireless communication equipment

Startrak Information

Technologies, LLC

   REEFERTRAK   

United States of

America

  

77/179265

11-May-2007

  

3514803

14-Oct-2008

  

Registered; renewal

due 14-Oct-2018

   35: Providing electronic tracking of freight information to others. Orbcomm
LLC    Veriot   

United States of

America

  

87336773

15-Feb-2017

   87336773    Pending    9: GPS tracking devices.



--------------------------------------------------------------------------------

SCHEDULE 7

TO

SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

See attached.

 

Schedule 7-1



--------------------------------------------------------------------------------

Schedule 7

 

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

ORBCOMM Inc.    US    Granted    11/806,267    05/30/2007    Space Based
Monitoring of Global Maritime Shipping Using Automatic Identification System   
7,809,370    10/05/2010 ORBCOMM Inc.    US    Pending    11/806,268   
05/30/2007    Space Based Network for Detection and Monitoring of Global
Maritime Shipping Using Automatic Identification System       ORBCOMM LLC1    US
   Granted    09/261,729    03/03/1999    Method and Apparatus for Managing a
Constellation of Satellites in Low Earth Orbit    6,275,677    08/14/2001
ORBCOMM LLC2    US    Granted    09/514,058    02/25/2000   

Method for Global Routing of Electronic Messages by Encoding an Originator’s
Indicia with Identification of a Corresponding Service Provider from Stored
Database in a Gateway Control

Center

   6,594,706    07/15/2003 ORBCOMM LLC3    US    Granted    09/517,813   
03/02/2000    Method of Random Access Communication Using Subbanding and
Variable Length Messages    7,024,190    04/04/2006 STARTRAK INFORMATION
TECHNOLOGIES, LLC    AU    Pending    2008326299    21-Nov-2008   

DISPLAY AND MANAGEMENT OF EVENTS IN TRANSPORT

REFRIGERATION UNITS

      STARTRAK INFORMATION TECHNOLOGIES, LLC    CA    Pending    2,744,598   
21-Nov-2008   

DISPLAY AND MANAGEMENT OF EVENTS IN TRANSPORT

REFRIGERATION UNITS

      STARTRAK INFORMATION    US    Pending    12/269,969    13-Nov-2008   
DISPLAY AND MANAGEMENT OF EVENTS IN TRANSPORT      

 

1  All ORBCOMM LLC patents are subject to a security assignment in favor of
Michael Griebman, et al securing an issue of convertible notes and recorded
November 15, 2002. The underlying notes were paid or converted to preferred
stock in ORBCOMM Inc. in February 2004, thus extinguishing the lien. It is now
impractical to obtain releases from all former note holders.

2  Ibid.

3  Ibid.



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

TECHNOLOGIES,

LLC

               REFRIGERATION UNITS       STARTRAK INFORMATION TECHNOLOGIES, LLC
   US    Granted    09/416,604    12-Oct-1999    METHOD OF AND SYSTEM AND
APPARATUS FOR REMOTELY MONITORING THE LOCATION, STATUS, UTILIZATION AND
CONDITION OF WIDELY GEOGRAPHICALLY DISPRESED FLEETS OF VEHICULAR CONSTRUCTION
EQUIPMENT AND THE LIKE AND PROVIDING AND DISPLAYING SUCH INFORMATION   
6,292,724    18-Sep-2001 STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Granted
   10/106,131    18-Mar-2002    METHOD OF AND SYSTEM AND APPARATUS FOR
INTEGRATING MAINTENANCE VEHICLE AND SERVICE PERSONNEL TRACKING INFORMATION WITH
THE REMOTE MONITORING OF THE LOCATION, STATUS, UTILIZATION AND CONDITION OF
WIDELY GEOGRAPHICALLY DISPERSED FLEETS OF VEHICULAR    6,651,001    18-Nov-2003
STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Granted    10/117,548   
28-Mar-2002    METHOD OF AND APPARATUS FOR DISTINGUISHING ENGINE IDLING AND
WORKING HOURS    6,735,150    11-May-2004 STARTRAK INFORMATION TECHNOLOGIES, LLC
   US    Granted    09/119,461    20-Jul-1998    METHODS AND APPARATUS FOR TRUCK
HUNTING DETERMINATION4    6,786,458    07-Sep-2004 STARTRAK INFORMATION
TECHNOLOGIES, LLC    US    Granted    10/198,665    16-Jul-2002    METHOD OF AND
APPARATUS FOR ACCURATE RESISTANCE MEASUREMENT WITH A PROGRAMMABLE CURRENT SOURCE
   6,795,783    21-Sep-2004

 

4  One inventor has not assigned his interest. He is contractually obligated to
do so, but he cannot be located.

 

Page | 2



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

STARTRAK INFORMATION TECHNOLOGIES, LLC    AU    Granted    2002335708   
04-Sep-2002    SYSTEM AND METHOD FOR FREIGHT REFRIGERATION POWER CONTROL   
2002335708    02-Oct-2008 STARTRAK INFORMATION TECHNOLOGIES, LLC    CN   
Granted    02822211.3    04-Sep-2002    SYSTEM AND METHOD FOR FREIGHT
REFRIGERATION POWER CONTROL    02822211.3    24-Sep-2008 STARTRAK INFORMATION
TECHNOLOGIES, LLC    MX    Granted    PA/a/04002 132    04-Sep-2002    SYSTEM
AND METHOD FOR FREIGHT REFRIGERATION POWER CONTROL    272040    20-Nov-2009
STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Granted    10/236,062   
04-Sep-2002    SYSTEM AND METHOD FOR FREIGHT REFRIGERATION POWER CONTROL5   
6,863,222    08-Mar-2005 STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Pending
   12/707,666    17-Feb-2010    SYSTEM AND METHOD FOR FREIGHT REFRIGERATION
POWER CONTROL       STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Pending   
12/706,263    16-Feb-2010    SYSTEM AND METHOD FOR FREIGHT REFRIGERATION POWER
CONTROL       STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Pending   
12/781,215    17-May-2010    SYSTEM AND METHOD FOR FREIGHT REFRIGERATION POWER
CONTROL      

STARTRAK

INFORMATION

   US    Granted    10/562,402    28-Feb-2007    WIRELESS CONTROL FOR CREATION
OF, AND COMMAND RESPONSE TO,    7,702,327    20-Apr-2010

 

5  One inventor has not assigned his interest. He is contractually obligated to
do so, but he cannot be located.

 

Page | 3



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

TECHNOLOGIES, LLC                STANDARD FREIGHT SHIPMENT MESSAGES6      
STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Published    12/763,188   
19-Apr-2010    WIRELESS CONTROL FOR CREATION OF, AND COMMAND RESPONSE TO,
STANDARD FREIGHT SHIPMENT MESSAGES7       STARTRAK INFORMATION TECHNOLOGIES, LLC
   WO    Published   

PCT/US04/0

20503

   24-Jun-2004    WIRELESS CONTROL FOR CREATION OF, AND COMMAND RESPONSE TO,
STANDARD FREIGHT SHIPMENT MESSAGES       STARTRAK INFORMATION TECHNOLOGIES, LLC
   US    Granted    12/049,999    17-Mar-2008    CONTAINER POWER SENSING SYSTEM
AND METHOD    7,812,733    12-Oct-2010 STARTRAK INFORMATION TECHNOLOGIES, LLC   
US    Granted    12/898,027    05-Oct-2010    CONTAINER POWER SENSING SYSTEM AND
METHOD    8,284,066    09-Oct-2012 STARTRAK INFORMATION TECHNOLOGIES, LLC    US
   Granted    12/054,380    24-Mar-2008    TRACTOR-TRAILER COUPLING DETECTION   
7,911,330    22-Mar-2011    US    Granted    12/987,204    10-Jan-2011   
TRACTOR-TRAILER COUPLING DETECTION    8,704,650    22-Apr-2014 STARTRAK
INFORMATION TECHNOLOGIES, LLC    US    Pending    12/952,198    22-Nov-2010   
REAL-TIME, SELF-DIRECTING UPDATING OF ASSET STATE       STARTRAK INFORMATION   
AU    Granted    2008204835    09-Jan-2008    ASSOCIATION OF REFRIGERATED
SHIPPING CONTAINERS WITH    2008204835    29-Aug-2013

 

6  One inventor’s assignment contains an error. The inventor is contractually
obligated to assign, but cannot be located any longer to correct the error.

7  One inventor has not assigned his interest. He is contractually obligated to
do so, but he cannot be located.

 

Page | 4



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

TECHNOLOGIES, LLC                DISPATCH ORDERS       STARTRAK INFORMATION
TECHNOLOGIES, LLC    US    Published    12/693,435    25-Jan-2010   
IDENTIFICATION AND ASSOCIATION OF REFRIGERATED CONTAINERS WITH DISPATCH ORDERS
      STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Granted    12/836,567   
14-Jul-2010    RAILCAR WEIGHING SYSTEM    8,227,713    24-Jul-2012 STARTRAK
INFORMATION TECHNOLOGIES, LLC    US    Published    13/417,788    12-Mar-2012   
RAILCAR WEIGHING SYSTEM       STARTRAK INFORMATION TECHNOLOGIES, LLC    US   
Granted    08/563,527    28-Nov-1995    METHOD AND MEANS FOR MONITORING EVENTS
IN VEHICLES    5,955,942    21-Sep-1999 STARTRAK INFORMATION TECHNOLOGIES, LLC
   US    Granted    09/400,705    21-Sep-1999    METHOD AND MEANS FOR MONITORING
EVENTS IN VEHICLES8    6,567,000    20-May-2003 STARTRAK INFORMATION
TECHNOLOGIES, LLC    US    Published    12/533,962    31-Jul-2009    DETECTION
OF THE STATE OF A REFRIGERATOR DOOR       STARTRAK INFORMATION TECHNOLOGIES, LLC
   CA    Pending    2781258    07-Jul-2010    MONITORING OF FUEL FOR POWER
LIMITED DEVICES      

 

8  One inventor has not assigned his interest. He is contractually obligated to
do so, but he cannot be located.

 

Page | 5



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

STARTRAK INFORMATION TECHNOLOGIES, LLC    EP    Pending    10797815.7   
07-Jul-2010    MONITORING OF FUEL FOR POWER LIMITED DEVICES       STARTRAK
INFORMATION TECHNOLOGIES, LLC    US    Pending    12/832,047    07-Jul-2010   
MONITORING OF FUEL FOR POWER LIMITED DEVICES       STARTRAK INFORMATION
TECHNOLOGIES, LLC    WO    Published    PCT/US10/0 41263    07-Jul-2010   
MONITORING OF FUEL FOR POWER LIMITED DEVICES       STARTRAK INFORMATION
TECHNOLOGIES, LLC    AU    Pending    2011227024    21-Mar-2011    ENHANCED GPS
LOCATION IN MOBILE ASSET TRACKING       STARTRAK INFORMATION TECHNOLOGIES, LLC
   CA    Pending    2793865    21-Mar-2011    ENHANCED GPS LOCATION IN MOBILE
ASSET TRACKING       STARTRAK INFORMATION TECHNOLOGIES, LLC    NZ    Published
   602653    21-Mar-2011    ENHANCED GPS LOCATION IN MOBILE ASSET TRACKING      
STARTRAK INFORMATION TECHNOLOGIES, LLC    WO    Published    PCT/US11/0 29284   
21-Mar-2011    ENHANCED GPS LOCATION IN MOBILE ASSET TRACKING       STARTRAK
INFORMATION TECHNOLOGIES, LLC    US    Published    13/240,178    22-Sep-2011   
FLEXIBLE FUEL SENSOR      

 

Page | 6



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Published    13/240,260   
22-Sep-2011    VENTED FUEL SENSOR       STARTRAK INFORMATION TECHNOLOGIES, LLC
   US    Published    13/841,517    15-Mar-2013    SELF CALIBRATING CAPACITIVE
FUEL SENSOR       STARTRAK INFORMATION TECHNOLOGIES, LLC    US    Granted   
12/251,445    14-Oct-2008   

INTEGRATING REFRIGERATED TRANSPORT OPERATIONS AND LOGISTICS BY CREATING
OPERATIONAL STATES VIA WIRELESS

COMMUNICATIONS

   8,390,464    05-Mar-2013 STARTRAK INFORMATION TECHNOLOGIES, LLC    US   
Pending    14/076,904    11-Nov-2013    SYSTEM AND METHOD FOR TIME-TEMPERATURE
MONITORING OF TRANSPORTABLE GOODS       STARTRAK INFORMATION TECHNOLOGIES, LLC
   US    Pending    13/754,384    30-Jan-2013    AUTOMATIC SELF-POWERED ANTENNA
SWITCH       ORBCOMM SENS, LLC    US    Granted    09/130,854    07-Aug-1998   
IN SITU REMOTE SENSING    6,317,029    13-Nov-2001 ORBCOMM SENS, LLC    US   
Granted    09/045,970    21-Mar-1998    LOW-COST SATELLITE COMMUNICATION SYSTEM
   6,396,819    28-May-2002 ORBCOMM SENS, LLC    US    Granted    10/054,175   
22-Jan-2002    LOW-COST SATELLITE COMMUNICATION SYSTEM    6,856,606   
15-Feb-2005 ORBCOMM SENS, LLC    US    Granted    10/992,173    18-Nov-2004   
LOW-COST SATELLITE COMMUNICATION SYSTEM    8,494,443    23-Jul-2013 ORBCOMM
SENS, LLC    US    Granted    13/422,173    16-Mar-2012    LOW-COST SATELLITE
COMMUNICATION SYSTEM    8,670,707    11-Mar-2014 ORBCOMM SENS, LLC    US   
Pending    61/420,226    6-Dec-2010    APPARATUS FOR ESTABLISHING MESH NETWORK
FOR REEFER SENSOR      

 

Page | 7



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

               ARCHITECTURE       ORBCOMM SENS, LLC    US    Granted   
61/420,253    6-Dec-2010    ADJUSTING ALARM PARAMETERS BASED ON DETECTED MODE OF
TRANSPORT       ORBCOMM SENS, LLC    US    Granted    61/420,244    6-Dec-2010
   RISK PROFILING USING PORTAL BASED SCANNERS       ORBCOMM SENS, LLC    US   
Granted    61/430,345    9-Jan-2011    METHOD AND APPARATUS FOR RFID READER
DETECTOR       ORBCOMM SENS, LLC    US    Granted    61/420,249    6-Dec-2010   

INSPECTION PROTOCOL

INCORPORATING LONG TERM AND SHORT TERM INSPECTION EVENTS

      ORBCOMM SENS, LLC    US    Granted    61/420,239    6-Dec-2010   
APPARATUS FOR PORTAL BASED SCANNING       GlobalTrak, LLC    US    Pending   
13/346,624    1/9/2012    Enhanced Zigbee Mesh Network With Dormant Mode
Activation       GlobalTrak, LLC    US    Pending    13/274.341    10/16/2011   
CARGO CONTAINER SELF-ARMING MONITORING AND SECURITY DEVICE       GlobalTrak, LLC
   US    Pending    13/289,802    11/04/2011   

METHOD FOR ESTABLISHING AN

IMPROMTU GEO-FENCED AREA TO ORGANIZE AND ANALYZE SHIPMENTS

      GlobalTrak, LLC    US    Pending    13/290,077    11/5/2011    METHOD AND
APPARATUS FOR ESTABLISHING MESHED GPS NETWORK       GlobalTrak, LLC    US   
Pending    13/310,638    12/2/2011   

APPARATUS FOR ESTABLISHING A MESH NETWORK FOR REEFER

SENSOR ARCHITECTURE

      GlobalTrak, LLC    US    Pending    13/310,659    12/2/2011    APPARATUS
FOR PORTAL BASED SCANNING       GlobalTrak, LLC    US    Pending    13/310,769
   12/4/2011    RISK PROFILING USING PORTAL BASED SCANNERS       GlobalTrak, LLC
   US    Pending    13/311,514    12/5/2011    INSPECTION PROTOCOL INCORPORATING
LONG TERM AND      

 

Page | 8



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

               SHORT TERM INSPECTION EVENTS       GlobalTrak, LLC    US   
Pending    13/311,525    12/5/2011   

ADJUSTING ALARM PARAMETERS BASED ON DETECTED MODE OF

TRANSPORT

      GlobalTrak, LLC    US    Pending    13/344,136    1/5/2012   

Method and Apparatus for RFID Reader

Detector

      GlobalTrak, LLC    US    Pending    13/345,414    1/6/2012   

Method And Apparatus For Smart

Electronic Seals

      GlobalTrak, LLC    US    Pending    13/345,571    1/6/2012   

Apparatus for Tamper Proof Security

Mechanism and Tamper Evident Indicator

      GlobalTrak, LLC    US    Pending    13/407,515    2/28/2012    Method And
Apparatus For Combining Temperature Data from Separate Segments of Handling   
   GlobalTrak, LLC    US    Pending    13/408,990    2/29/2012    Method and
Apparatus for Biometric Access for E-seals       GlobalTrak, LLC    US   
Pending    13/410,240    3/1/2012    Method and Apparatus for A Smart Unit Load
Device (ULD) for Air Cargo Sensing       GlobalTrak, LLC    US    Pending   
13/426,563    3/21/2012    Method for Establishing Platform for Translating
Between Device Inputs       GlobalTrak, LLC    US    Pending    13/429,331   
3/24/2012    Method and Apparatus for Geo—Fence Sampling Technique      
GlobalTrak, LLC    US    Pending    13/446,905    4/13/2012    Method and
Apparatus for Handling 2-D Fixes       GlobalTrak, LLC    US    Pending   
13/429,332    3/24/2012    Method for Automatic Reset for Smart Containers From
Remote Monitoring Station       GlobalTrak, LLC    US    Pending    13/439,884
   4/05/2012    Method and Apparatus for A Handheld Terminal Applications and
Implementation of Secure Authorization for Handling Freight       GlobalTrak,
LLC    US    Pending    13/462,771    5/2/2012    Method for Establishing A
Secure Protocol for Pairing An RFID Tag and Asset      

 

Page | 9



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

               Monitoring Device Within A Container Suite       GlobalTrak, LLC
   US    Pending    13/439,887    4/5/2012    System and Method for Authorizing
Access to A Secured Container       GlobalTrak, LLC    US    Pending   
13/461,724    5/1/2012    Method and Apparatus for Smart E—straps      
GlobalTrak, LLC    US    Pending    13/896,296    5/16/2013    A SMART SWITCH
FOR PROVIDING CONTAINER SECURITY       GlobalTrak, LLC    US    Pending   
14/266,808    4/30/2014    SYSTEM AND METHOD FOR MONITORING INTEGRITY OF A
TRANSPORTED CONTAINER       GlobalTrak, LLC    US    Pending    13/305,712   
11/28/2011    PANEL SYSTEM AND METHOD WITH EMBEDDED ELECTRONICS      
GlobalTrak, LLC    US    Granted    10/934,676    9/3/2004    SYSTEM AND METHOD
FOR PROVIDING CONTAINER SECURITY    7,098,784    08/29/2006 GlobalTrak, LLC   
US    Granted    11/598,828    11/14/2006    HIERARCHICAL AND DISTRIBUTED
INFORMATION PROCESSING ARCHITECTURE FOR A CONTAINER SECURITY SYSTEM    8,620,623
   12/31/2013 GlobalTrak, LLC    US    Granted    11/488,049    7/18/2006   
SYSTEM AND METHOD FOR PROVIDING CONTAINER SECURITY    7,649,455    1/19/2010
GlobalTrak, LLC    US    Granted    11/598,827    11/14/2006    SYSTEM AND
METHOD FOR AN IMAGING SYSTEM FOR A CONTAINER SECURITY SYSTEM    7,853,142   
12/14/2010 GlobalTrak, LLC    US    Granted    11/598,825    11/14/2006   
SYSTEM AND METHOD FOR USING METEOR BURST COMMUNICATIONS IN A CONTAINER TRACKING
SYSTEM    8,010,058    08/30/2011 GlobalTrak, LLC    US    Granted    11/598,823
   11/14/2006    SYSTEM AND METHOD FOR COMMUNICATIONS OF CARGO CONTAINERS IN A
CONTAINER SECURITY SYSTEM USING WIRELESS AD HOC NETWORKING TECHNIQUES   
7,702,358    4/20/2010

 

Page | 10



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

GlobalTrak, LLC    US    Granted    11/598,842    11/14/2006    SYSTEM AND
METHOD FOR LOT BASED PROCESSING AND TRACKING IN A CONTAINER SECURITY SYSTEM
USING WIRELESS COMMUNICATIONS    7,623,029    11/24/2009 GlobalTrak, LLC    US
   Granted    11/598,829    11/14/2006    SYSTEM AND METHOD FOR AN INTEGRATED
ANTENNA IN A CARGO CONTAINER MONITORING AND SECURITY SYSTEM    7,973,717   
7/05/2011 GlobalTrak, LLC    US    Granted    11/598,826    11/14/2006   
INTELLIGENT SENSOR OPEN ARCHITECTURE FOR A CONTAINER SECURITY SYSTEM   
7,853,210    12/14/2010 GlobalTrak, LLC    US    Granted    12/017,588   
01/22/2008    PANEL SYSTEM AND METHOD WITH EMBEDDED ELECTRONICS    8,138,913   
3/20/2012 GlobalTrak, LLC    US    Granted    12/653,271    12/11/2009    SYSTEM
AND METHOD FOR PROVIDING CONTAINER SECURITY    8,665,083    3/4/2014 GlobalTrak,
LLC    US    Granted    12/658,722    2/16/2010    SYSTEM AND METHOD FOR
COMMUNICATIONS OF CARGO CONTAINERS IN A CONTAINER SECURITY SYSTEM USING WIRELESS
AD—HOC NETWORKING TECHNIQUES    8,515,484    7/31/2013 GlobalTrak, LLC    US   
Granted    12/890,492    9/24/2010    SYSTEM AND METHOD FOR MONITORING A
CONTAINER (Continuation of GT18, 2 and 1).    8,717,163    5/6/2014 GlobalTrak,
LLC    US    Granted    12/917,409    11/1/2010    INTELLIGENT SENSOR OPEN
ARCHITECTURE FOR A CONTAINER SECURITY SYSTEM (Con from GT-12)    7,991,357   
08/02/2011 GlobalTrak, LLC    US    Granted    13/343,999    12/04/2011    RISK
PROFILING USING PORTAL BASED SCANNER    8,669,861    03/11/2014 GlobalTrak, LLC
   US    Granted    13/425,710    3/21/2012    METHOD AND APPARATUS FOR
ELECTRONICALLY ORGANIZING TRANSPORT DOCUMENTS    8,622,294    01/07/2014
GlobalTrak, LLC    US    Granted    13/052,030    3/18/2011    SYSTEM AND METHOD
FOR AN INTEGRATED ANTENNA IN A CARGO    8,462,050    06/11/2013

 

Page | 11



--------------------------------------------------------------------------------

Owner:

  

Country

  

Status

  

Application

No:

  

Filing

Date:

  

Application Title:

   Patent No:   

Issue Date:

               CONTAINER MONITORING AND SECURITY SYSTEM (Cont. of GT 10)      
GlobalTrak, LLC    US    Pending    13/290,077    11/5/2011    Method And
Apparatus For Establishing Meshed GPS Network       GlobalTrak, LLC    US   
Pending    13/274,341    10/16/2011    Cargo Container Self—Arming Monitoring
And Security Device       GlobalTrak, LLC    US    Pending    13/289,802   
11/4/2011    Method for establishing an impromtu geofenced area to organize and
analyze shipments       ?    ??    Granted?          Geofencing and Route
Adherence in Global Positioning System with Signals for fewer than Three
Satellites    ?    ? ?    US    Granted?    ?    ?    Information Dissemination
System and Method with Central and Distributed Caches    ?    ? InSync, Inc.   
US    Granted    11/367,024    3/1/2006    Dynamic Product Tracking System Using
RFID    7,518,511    4/14/2009

 

Page | 12



--------------------------------------------------------------------------------

SCHEDULE 8

TO

SECURITY AGREEMENT

COPYRIGHTS

See attached.

 

Copyright

   Registration
Number    Registration
Date   

Owner

   Country Sleep mode processor    TXu001070916    10/03/02    StarTrak
Logistics Management Solutions, LLC    USA Chassis datagate    TXu001164349   
10/04/02    StarTrak Logistics Management Solutions, LLC    USA Container
detecting    TXu001164348    10/04/02    StarTrak Logistics Management
Solutions, LLC    USA



--------------------------------------------------------------------------------

SCHEDULE 9

TO

SECURITY AGREEMENT

CHATTEL PAPER

None.

 

Schedule 9-1



--------------------------------------------------------------------------------

SCHEDULE 10

TO

SECURITY AGREEMENT

INTELLECTUAL PROPERTY CLAIMS

None

 

Schedule 10-2



--------------------------------------------------------------------------------

SCHEDULE 11

TO

SECURITY AGREEMENT

FCC LICENSES

(All held by ORBCOMM License Corp.)

 

FCC CALL SIGN

  

DESCRIPTION

   EXPIRATION
DATE   S2103    ORBCOMM System Space Segment License      April 2025   E940534
   Blanket Mobile Earth Station License      06/12/2020   E940535    Arcade, NY
Gateway Earth Station      06/12/2020   E940536    Ocilla, GA Gateway Earth
Station      05/17/2020   E940537    St. Johns, AZ Gateway Earth Station     
05/17/2020   E940538    E. Wenatchee, WA Gateway Earth Station      05/17/2020  
E030055    INMARSAT Blanket Mobile Earth Station License      01/22/2019  
E100192    INMARSAT Blanket Mobile Earth Station License      04/19/2026  